             Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 1 of 10




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §               Case No. 18-34658
    HOUTEX BUILDERS, LLC, et al.,1                              §
                                                                §               Chapter 11
                         DEBTORS.                               §
                                                                §               Jointly Administered
    ____________________________________                        §
    HOUTEX BUILDERS, LLC, 2203                                  §
    LOOSCAN, LLC, & 415 SHADYWOOD,                              §               Adversary No. 20-03237
    LLC,                                                        §
                                                                §
              Plaintiffs,                                       §
    v.                                                          §
                                                                §
    HL BUILDERS, LLC, f/k/a CD                                  §
    HOMES, LLC AND ANNA WILLIAMS,                               §
                                                                §
          Defendants.                                           §
    ____________________________________                        §

     CORRECTED2 RESPONSE TO CD HOMES’S MOTION TO WITHDRAW THE
    REFERENCE AND TO ABSTAIN, DEMAND FOR TRIAL BY JURY, AND NOTICE
              OF NON-CONSENT TO ENTRY OF FINAL ORDERS
                            [Related to ECF 11]

             HouTex Builders, LLC, 2203 Looscan Lane, LLC, and 415 Shadywood, LLC (“Debtors” or

“Plaintiffs”), as Plaintiffs in the above-captioned adversary proceeding, respond to CD Homes, LLC’s

Motion To Withdraw The Reference And To Abstain, Demand For Trial By Jury, And Notice of Non-Consent To

Entry of Final Order [ECF 9] (the “Jurisdiction Motion”):

                                                    BACKGROUND

             1.       CD Homes LLC (“CD Homes”) has filed proofs of claim against each of the Debtors.


1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415 Shadywood,
             LLC (7627).
2            The only correction in this document from the original document filed at [ECF 21] is the change of the name
             of the movant in the title from Anna Williams to CD Homes.


                                                               1
           Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 2 of 10



        2.      CD Homes filed three unsecured claims in the HouTex case, Claim Nos. 12-1, 13-1

and 16-1.

        3.      CD Homes filed four separate unsecured claims in the Shadywood case, Claims No.

4-1, 5-1, 6-1 and 7-1.

        4.      CD Homes filed two separate unsecured claims in the Looscan case, Claim Nos. 3-1

and 4-1.

                                               RESPONSE

        5.      As this Court has explained, a creditor or party-in-interest who voluntarily files a claim

against the bankruptcy estate subjects themselves to the jurisdiction of the Bankruptcy Court and loses

the Seventh Amendment right to a jury trial if the trustee or debtor-in-possession subsequently objects

to the claim or seeks some other affirmative relief relating to the claim:

        “[B]y filing a claim against a bankruptcy estate the creditor triggers the process of
        ‘allowance and disallowance of claims,’ thereby subjecting himself to the bankruptcy
        court’s equitable power.” Langenkamp v. Culp, 498 U.S. 42, 44, 111 S. Ct. 330, 331, 112
        L. Ed. 2d 343 (1990). The Supreme Court of the United States has issued three
        opinions as to when a party to a dispute in bankruptcy court has no right to a jury trial.
        In Katchen v. Landy, 382 U.S. 323, 86 S.Ct. 467, 15 L.Ed.2d 391 (1966), the Court held
        that an objection to a proof of claim was a summary proceeding over which no jury
        trial attached. Id. In Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 109 S.Ct. 2782, 106
        L.Ed.2d 26 (1989), the Court reiterated this principle by holding that “[a]lthough a
        petitioner might be entitled to a jury trial on the issue of preference if he presented no
        claim in the bankruptcy proceeding and awaited a federal plenary action by the trustee,
        when the same issue arises as part of the process of allowance and disallowance of
        claims, it is triable in equity.” Id. at 58, 109 S.Ct. 2782 (quoting Katchen, 382 U.S. at 336,
        86 S.Ct. 467) (internal citations omitted). Soon thereafter, the Court, in Langenkamp v.
        Culp, 498 U.S. 42, 111 S.Ct. 330, 112 L.Ed.2d 343 (1990), citing both Katchen and
        Granfinanciera, held that:

                ... by filing a claim against a bankruptcy estate the creditor triggers the
                process of “allowance and disallowance of claims,” thereby subjecting
                himself to the bankruptcy court’s equitable power. If the creditor is
                met, in turn, with a preference action from the trustee that action
                becomes part of the claims-allowance process which is triable only in
                equity. In other words, the creditor’s claim and the ensuing preference
                action by the trustee become integral to the restructuring of the debtor-
                creditor relationship through the bankruptcy court’s equity
                jurisdiction. As such, there is no Seventh Amendment right to a jury


                                                      2
        Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 3 of 10



                trial.

        Id. at 44–45, 109 S.Ct. 2782 (internal citations omitted).

        Katchen, Granfinanciera, and Langenkamp, taken together, indicate that a creditor or party-
        in-interest who voluntarily files a claim against the bankruptcy estate thereby loses the
        Seventh Amendment right to a jury trial if the trustee subsequently objects to the claim
        or seeks some other affirmative relief relating to the claim (hereinafter referred to as
        the Trilogy holding).

In re Endeavour Highrise L.P., 425 B.R. 402, 407–08 (Bankr. S.D. Tex. 2010).

        6.      The counterclaims made by the Debtors against CD Homes in this adversary

proceeding involve a common question of law or fact as the claims filed by CD Homes against the

Debtors. These claims and counter-claims are all based on the Projects and the rights of the Debtors,

CD Homes and Anna Williams, the owner of CD Homes, related to these Projects, which are primarily

based on the contracts entered into between each Debtor and CD Homes, including the Investor

Agreements.

        A.      The Request to Withdraw the Refence is Inappropriate and Should be Denied

        7.      This Court holds jurisdiction of this adversary proceeding pursuant to 28 U.S.C. §

1334, which provides that “the district courts shall have original and exclusive jurisdiction of all cases

under title 11.” Section 157 allows a district court to “refer” all bankruptcy and related cases to the

bankruptcy court, wherein the latter court will appropriately preside over the matter. 28 U.S.C. §

157(a); In re: Order of Reference to Bankruptcy Judges, General Order 2012–6 (S.D. Tex. May 24, 2012) is a

standing order referring all bankruptcy cases and all proceeding arising under title 11 or arising or

related to a case under title 11 of the United States Code to the bankruptcy judges in this district.

        8.      The bankruptcy court cannot transfer cases in its jurisdiction to the district court.”

Centrust Sav. Bank v. Love, 131 B.R. 64, 66 (S.D. Tex. 1991).

        9.      CD Homes does not explain the basis for its request to withdraw the reference to the

District Court. Presumably, its position is premised on its argument that it is entitled to a jury trial



                                                    3
         Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 4 of 10



right. As explained above, CD Homes is not entitled to a jury trial right. Accordingly, this request

to withdraw the reference should be denied.

        B.       CD Homes Does Not Satisfy the Requirements For Abstention

        10.      When Congress confers jurisdiction, federal courts should be circumspect in declining

to exercise it under the auspices of abstention. Colorado River Water Conservation Dist. v. U.S., 424 U.S.

800, 96 S. Ct. 1236, 47 L. Ed. 2d 483 (1976). The Supreme Court recognized there that:

        [a]bstention from the exercise of federal jurisdiction is the exception, not the rule.
        “The doctrine of abstention, under which a District Court may decline to exercise or
        postpone the exercise of its jurisdiction, is an extraordinary and narrow exception to the
        duty of a District Court to adjudicate a controversy properly before it. Abdication of
        the obligation to decide cases can be justified under this doctrine only in the exceptional
        circumstances where the order to the parties to repair to the state court would clearly serve an important
        countervailing interest.” . . . “(I)t was never a doctrine of equity that a federal court should
        exercise its judicial discretion to dismiss a suit merely because a State court could
        entertain it.”

424 U.S. at 813-14, 96 S. Ct. at 1244 (internal citations omitted) (emphasis added). See also Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 716, 116 S. Ct. 1712, 1720-21, 135 L. Ed. 2d 1 (1996) (“we have held

that federal courts may decline to exercise their jurisdiction, in otherwise ‘exceptional circumstances,’

where denying a federal forum would clearly serve an important countervailing interest . . .); Murphy v.

Uncle Ben’s, Inc., 168 F.3d 734, 738 (5th Cir. 1999) (internal citations omitted) (acknowledging that in

‘extraordinary and narrow’ circumstances a district court may abstain, but recognizing that “[t]he

decision whether to surrender jurisdiction because of parallel state court litigation does not rest on a

‘mechanical checklist’ of . . . factors, but on a ‘careful balancing’ of them, ‘as they apply in a given case,

with the balance heavily weighted in favor of the exercise of jurisdiction.’”)

        11.      Likewise in the context of bankruptcy cases and adversary proceedings the Courts

follow the rule that abstention is the exception when federal jurisdiction is properly invoked:

        [b]ecause [section 1334(c)(1)] provides only general standards for determining whether
        abstention is appropriate . . . courts have been guided by ‘well developed notions of


                                                            4
        Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 5 of 10



        judicial abstention,’ which include the premise that federal courts should exercise their
        jurisdiction if it is properly conferred and that abstention is the exception rather than the rule.

Williams v. Citifinancial Mortgage Co. (In re Williams), 256 B.R. 885, 893-94 (Bankr. 8th Cir. 2001)

(emphasis added).

        12.      There are two types of abstention: mandatory and permissive. CD Homes does not

satisfy the requirements for either one.

        13.      With respect to mandatory abstention, “[a] party seeking mandatory abstention must

prove each of the following: (1) the motion to abstain was timely; (2) the action is based on a state law

claim; (3) the action is ‘related to’ but not ‘arising in’ a bankruptcy case or ‘arising under’ the

Bankruptcy Code; (4) Section 1334 provides the sole basis for federal jurisdiction; (5) an action is

commenced in state court; (6) that action can be ‘timely adjudicated’ in state court. See e.g. In re

WorldCom, Inc. Sec. Litig., 293 B.R. 308, 331 (S.D.N.Y. 2003). “A party is not entitled to mandatory

abstention if it fails to prove any one of the statutory requirements.” Id.

        14.      There is no action commenced in state court; accordingly, the requirements for

mandatory abstention are not satisfied.

        15.      In determining whether to exercise permissive abstention under § 1334(c) courts have

considered one or more (not necessarily all) of twelve factors:

                 (1) the effect or lack thereof on the efficient administration of the estate if a Court
                 recommends abstention,

                 (2) the extent to which state law issues predominate over bankruptcy issues,

                 (3) the difficulty or unsettled nature of the applicable state law,

                 (4) the presence of a related proceeding commenced in state court or other non-
                 bankruptcy court,

                 (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334,

                 (6) the degree of relatedness or remoteness of the proceeding to the main bankruptcy
                 case,



                                                        5
        Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 6 of 10



                (7) the substance rather than form of an asserted “core” proceeding,

                (8) the feasibility of severing state law claims from core bankruptcy matters to allow
                judgments to be entered in state court with enforcement left to the bankruptcy court,

                (9) the burden of [the court’s] docket,

                (10) the likelihood that the commencement of the proceeding in a bankruptcy court
                involves forum shopping by one of the parties,

                (11) the existence of a right to a jury trial, and

                (12) the presence in the proceeding of non-debtor parties.

In re Cody, Inc., 281 B.R. 182, 190–91 (S.D.N.Y. 2002), aff'd in part, appeal dismissed in part, 338 F.3d 89

(2d Cir. 2003) quoting In re 610 W. 142 Owners Corp., 1999 WL 294995 (S.D.N.Y. 1999) citing In re Craft

Architectural Metals Corp., 115 B.R. 423, 432 (E.D.N.Y. 1989) quoting In re Republic Reader’s Serv. Inc., 81

B.R. 422, 429 (Bankr. S.D. Tex. 1987).

        16.     This Court should deny the request for abstention based on the application of the

following factors:

        •       The Effect Or Lack Thereof On the Efficient Administration of the Estate If a
                Court Recommends Abstention: The administration of the Debtors’ estates would
                be substantially impaired if the Court abstains and does not hear this matter. The
                adversary-proceeding raises counterclaims arising from the same facts and law as the
                proofs of claim. The administration of the estates would be substantially impaired if
                it had to litigate these matters in another court.

        •       The Extent To Which State Law Issues Predominate Over Bankruptcy Issues: The
                state law breach of contract claim against CD Homes are three of the nine claims
                raised in the adversary proceeding and do not predominate over the bankruptcy
                issues. Moreover, these claims are counterclaims in response to the claims that CD
                Homes has asserted against the Debtor and are directly related to the bankruptcy
                issues before this Court.

        •       The Difficulty or Unsettled Nature of the Applicable State Law: There are no
                difficult or unsettled issues of state law. The only state law claim against CD Homes
                are breach of contract which this Court regularly addresses. In fact, this Court has
                already conducted a trial to establish the contractual relationships that exist between
                the Debtors and CD Homes.




                                                     6
        Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 7 of 10




       •       The Presence of a Related Proceeding Commenced In State Court Or Other Non-
               Bankruptcy Court: There is no proceeding commenced in state court or other non-
               bankruptcy court.

       •       The Degree of Relatedness Or Remoteness of the Proceeding To the Main
               Bankruptcy Case: This proceeding is directly related to the remaining issues in the
               main case which relate to the resolution of the claims among the Debtors, CD
               Homes and Anna Williams, the owner of CD Homes, which all arise and relate to
               the contractual relationship between the Debtors and CD Homes and the disposition
               of financing proceeds obtained in connection with those agreements.

       •       The Substance Rather Than Form of An Asserted “Core” Proceeding: “Core”
               proceedings include: matters concerning the administration of the estate, allowance
               or disallowance of claims against the estate, counterclaims by the estate against
               persons filing claims against the estate, and proceedings to determine, avoid, or
               recover fraudulent conveyances. 28 U.S.C § 157(b)(2). All of the claims asserted in
               this adversary proceeding fall within one or more of the foregoing categories.

       •       The Feasibility of Severing State Law Claims From Core Bankruptcy Matters To
               Allow Judgments To Be Entered In State Court With Enforcement Left To The
               Bankruptcy Court: It is not feasible to sever the state law claims from the core
               claims and have these matters tried before two different courts.

       •       The Burden of The Court’s Docket: This Court is familiar with the facts of this case
               and it will not be a burden on this Court’s docket to resolve this dispute.

       •       The Likelihood That the Commencement of the Proceeding In A Bankruptcy Court
               Involves Forum Shopping By One of The Parties: There are no claims of forum
               shopping. The Debtors commenced this adversary proceeding in the Bankruptcy
               Court because it is related to the administration of the Debtors’ cases.

       •       The Existence of a Right To A Jury Trial: As noted above, CD Homes is not
               entitled to a jury trial.

       •       The Presence In The Proceeding of Non-Debtor Parties: Other than the
               Defendants, the only parties to the proceeding are the Debtors.

       17.     The Court should deny the request for abstention because the foregoing permissive

abstention factors weigh heavily against abstention.



                            [Remainder of Page Intentionally Left Blank]




                                                  7
        Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 8 of 10



                                        CONCLUSION

       WHEREFORE, based on the foregoing, the Court should enter an order denying the relief

requested by Anna Williams in the Jurisdiction Motion.

Dated: August 21, 2020                               Respectfully submitted,

                                                     /s/ Charles M. Rubio
                                                     PARKINS LEE & RUBIO LLP
                                                     Charles M. Rubio P.C.
                                                     TX Bar No. 24083768
                                                     Pennzoil Place
                                                     700 Milam Street, Suite 1300
                                                     Houston, Texas 77002
                                                     Email: crubio@parkinslee.com

                                                     Proposed Special Counsel to the Plaintiffs


                                                     DIAMOND MCCARTHY LLP
                                                     Steve Loden
                                                     sloden@diamondmccarthy.com
                                                     Brian Raymond Hogue
                                                     Brian.Hogue@diamondmccarthy.com
                                                     909 Fannin, Suite 3700
                                                     Houston, Texas 77010
                                                     Telephone: (713) 333-5100

                                                     General Counsel to the Plaintiffs




                                                8
             Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 9 of 10




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §               Case No. 18-34658
    HOUTEX BUILDERS, LLC, et al.,                   1
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §
                                                                §               Jointly Administered
    ____________________________________                        §
    HOUTEX BUILDERS, LLC, 2203                                  §
    LOOSCAN, LLC, & 415 SHADYWOOD,                              §               Adversary No. 20-03237
    LLC,                                                        §
                                                                §
              Plaintiffs,                                       §
    v.                                                          §
                                                                §
    HL BUILDERS, LLC, f/k/a CD                                  §
    HOMES, LLC AND ANNA WILLIAMS,                               §
                                                                §
          Defendants.                                           §
    ____________________________________                        §

       ORDER DENYING CD HOMES, LLC’S MOTION TO WITHDRAW THE
    REFERENCE AND TO ABSTAIN, DEMAND FOR TRIAL BY JURY, AND NOTICE
              OF NON-CONSENT TO ENTRY OF FINAL ORDERS

             Upon consideration of CD Homes, LLC’s Motion To Withdraw The Reference And To Abstain,

Demand For Trial By Jury, And Notice Of Non-Consent To Entry Of Final Order [ECF 11] (the “Jurisdiction

Motion”) and the response filed by HouTex Builders, LLC, 2203 Looscan Lane, LLC, and 415

Shadywood, LLC (“Debtors”) the Court hereby finds:

             A.       Anna Williams has waived her jury trial right with respect to the counterclaims asserted

by the Debtors against Anna Williams in the adversary proceeding.

             B.       There is no appropriate basis for recommending a withdrawal of the reference of this


1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415 Shadywood,
             LLC (7627).



                                                               1
       Case 20-03237 Document 22 Filed in TXSB on 08/21/20 Page 10 of 10



adversary proceeding

       C.      Anna Williams has not satisfied the requirements for mandatory abstention because

there is no pending state court proceeding involving this matter.

       D.      The factors considered for permissive abstention as set forth in the Response weigh

against permissive abstention.

       THERFORE it is hereby ORDERED that the Motion is DENIED.



Dated: _______________ __, 2020


                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  2
